Citation Nr: 1550522	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-04 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to disability compensation from the Department of Veterans Affairs (VA) under the provisions of 38 U.S.C.A. § 1151 (West 2014) for residuals of a left femur fracture with hip impairment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2013 by the VA Regional Office (RO) in Salt Lake City, Utah.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in May 2014, a transcript of which is of record.  Pursuant to the Veteran's request, the record of that proceeding remained open for a period of 30 days to permit the Veteran to obtain and submit any further evidence in support of the benefit sought.  That additional evidence was received by VA later in May 2014, along with a written waiver for its initial consideration by the RO.  

In August 2015, the Board sought to obtain an independent medical expert opinion as to questions raised by this appeal and that opinion was received by the Board in September 2015.  The Veteran and his representative were provided a copy of that opinion by the Board later in September 2015 and the representative thereafter submitted a brief in November 2015 in response.  Notice is taken that the representative refers to additional correspondence submitted by the Veteran in November 2015, which is not now of record.  However, whether the November 2015 date as noted by the representative was in error or such evidence was received but not made a part of the claims folder is of no consequence, given the favorable disposition herein reached of the appellate issue now before the Board.  


FINDING OF FACT

The Veteran sustained additional left femur and hip disability during the course of VA medical treatment initiated after October 5, 2011, which was not reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for entitlement to VA compensation under 38 U.S.C.A. § 1151 for additional disability of the left femur and hip, including but not limited to residuals of corrective surgery of an intertrochanteric femur fracture, greater trochanter femur fracture, and left hip impairment, have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board finds in favor of the Veteran-appellant, the need to discuss the VA's compliance with its duties to notify and assist him is obviated.

Where a veteran has an additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151. 

For claims filed on or after October 1, 1997, as in this case, a veteran must show that the VA treatment in question resulted in additional disability (or death) and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361; see VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998). 

Claims based on additional disability due to hospital care, medical or surgical treatment, or examination must meet the additional disability requirements of 38 C.F.R. § 3.361(b) and the causation requirements of 38 C.F.R. § 3.361(c) and (d).  The proximate cause of disability is the action or event that directly causes the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). 

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.  

The record reflects that the Veteran sustained an injury to his left leg in a fall in the bathroom located in his home on or about October 4, 2011, and that he was thereafter seen for emergency care at the VA Medical Center in Salt Lake City, at which time he was found to have suffered an intertrochanteric fracture of the left femur, for which corrective surgery was undertaken on October 5, 2011, without incident.  

The disposition of the case at hand turns on the events occurring in the aftermath of that surgery.  The Veteran alleges that the treatment afforded him by a VA physical therapist on October 7, 2011, on the second postsurgical day, was negligent.  He asserts that against his own wishes he was tasked by the physical therapist to remove himself from his hospital bed and place himself in a chair, notwithstanding the recent administration of two doses of oxycodone.  The Veteran notes that he was able to make the transfer from his bed to a chair; however, he was left in that chair for a two-to-three hour period and despite his multiple requests to return to his bed, the therapist did not return to assist him.  When the therapist did eventually reappear, the Veteran and his wife, a massage therapist with knowledge and experience in the movement of patients, noted that the therapist exhibited a poor attitude and provided too small and an otherwise inadequate walker to facilitate the transfer back to his bed, considering the Veteran's height and weight.  Moreover, they claim that the therapist refused to raise the walker or the level of the Veteran's bed and that both the therapist and his assistant failed to hold onto and support the Veteran while he attempted to undertake the transfer.  As a result, he fell and struck the side of the bed, sustaining damage to the recently implanted hardware due to the prior femur fracture and an additional fracture of the left greater trochanter.  

VA physical therapy notes at 12:51 pm on October 7, 2015, reference the Veteran's discomfort after having remained seated in a chair for two to three hours and his resistance to the placement of hands and a walker to permit him to transfer to his bed.  It was further indicated that the Veteran insisted that the walker be moved forward and out of the way, and that he thereafter initiated a stand, pivot, transfer maneuver with a two-person assist but launched his body toward the bed, with only a portion of his body actually reaching the bed and his legs tucked below.  Reference was made to the Veteran's shouts that his left hip had blown up.  Nursing notes on the same date indicate that the Veteran was assisted in an effort to minimize any fall, but that no restraints were in use at the time of the fall.  

The record reflects that the Veteran underwent further surgery on October 11, 2011, for repair of the injuries he sustained on October 7, 2011, following which he began a period of recovery and rehabilitation.  Clinical notes indicate that he refused physical therapy on five occasions through October 20 and participated in physical therapy on two occasions during the same period.  

In an effort to obtain medical input regarding the material issues, the Veteran was afforded a VA medical examination by an oncology physician's assistant in   November 2013.  Such evaluation yielded opinions from that medical professional that there was no indication of carelessness, negligence, lack of proper skill, error in judgment or other fault on the part of VA in the evaluation and treatment of the left femur and hip fractures of October 2011.  Statements from the RO's rating decision of February 2013 were restated nearly verbatim as her opinions that all of the fractures, including the complications leading to the second surgery, were treated successfully and without complication and also as to the question of the reasonable foreseeability of the Veteran's left femur surgery, without any rationale or discussion of VA computed tomographic (CT) scan results in October 2013 showing hypertrophic nonunion of the left intertrochanteric fracture and medical opinion from an attending medical professional that such was the source of the Veteran's continuing pain and limitations.  

The Board in August 2015 sought an independent medical expert opinion from an orthopedist as to the issues raised by this appeal.  Following a review of the record, which by his report did not include physical therapy notes at the time of the fall on October 7, the expert concluded, assuming for the sake of argument that the therapy notes indicate that proper technique and precautions were exercised, that the record was evenly divided as to the existence of additional disability but that it was less likely as not that any such disability was the result of VA negligence or fault.  That notwithstanding, it was the further opinion of the expert that it was at least as likely as not that the Veteran's additional disability of the left femur and/or hip was proximately caused by an event not reasonably foreseeable, citing the fact that the in-hospital fall could not have been foreseen, when assuming that appropriate assistance devices and techniques were to be utilized by medical personnel attending to a postsurgical patient in an attempt to mobilize him. 

In this case, there are conflicting opinions as to one or more questions at issue.  The Board nonetheless finds the medical expert's opinions to be far more persuasive than that offered by the VA's physician's assistant in oncology as to the questions of additional disability and its reasonable foreseeability.  Much of the other evidence of record substantiates the existence of additional disability, particularly in light of the CT scan results and it, too, is noted that the VA examiner simply restated the comments made by RO rating personnel in the rating decision of February 2013 as to the question of the reasonable foreseeability of additional disablement.   On the basis of the foregoing, and in affording the benefit of the doubt to the Veteran, it is concluded that the record supports the Veteran's entitlement to VA compensation under 38 U.S.C.A. § 1151 for the residuals of his fall on October 7, 2011, inclusive of left femur and hip disability.  To that extent, the appeal is granted. 



ORDER

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for residuals of a left femur fracture with hip impairment, is granted.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


